Case 9:17-cv-00050-DLC-JCL Document 139-5 Filed 02/21/19 Page 1 of 2




                  EXHIBIT 5
       PL002967 December 8, 2016 Email
               From Ms. Rivas
               Case 9:17-cv-00050-DLC-JCL Document 139-5 Filed 02/21/19 Page 2 of 2



From:         rachelc
Sent:         Thur 12/8/2016 7:12:03 PM
Importance:                Normal
Subject:      reaching out to you




 Dear Sherry,
 | wanted to reach out to you and email seemed like a good first step. | can barely imagine what you mustbe going through right now. My
 kiddos are just little and that love as a mom is so deep,I’m sure you know that feeling well.
 | am writing to you because | was very touched when heard that you werepotentially going to make a statement, sell your building and
 make a donation. |’m not sure how accurate this is, Montana is small and the rumors abound. But, from what I’ve heard it sounds like you
 are ina place of reconciliation with the community of Whitefish that you have called home, and that warmed my heart.
 At the Network we’ve worked with and been in conversation with families like yours before. Perhaps some of that experience might be
 helpful if you were interested in chatting. | wanted to reach out an open that door to you.
 Sincerely,


 Rachel Carroll Rivas
 Co-Director
 Montana Human Rights Network
 www.mbhrn.org

|
 406-442-5506 x 13
                  (cell)




                                                                                                                                        PLOO2967
